I concur in the opinion of the Attorney General, that the Concurrent Resolution, No. 1 (Act No. 25 of 1935, 1st Ex. Sess.), and Act No. 5 of the Extra Session of 1935 are unconstitutional for the following reasons: First, that the Legislature did not prescribe a standard, or condition, or finding of fact, on which the Governor should suspend the law (section 41 of Act No. 15 of the Third Extra Session of 1934) as to four-fifths of the tax; and, second, that, by the concurrent resolution and the statute in question, the Legislature undertook to surrender or suspend — though only temporarily and to a limited extent — the power of taxation; and, third, as to the manufacturing or refining of petroleum or crude oil that was done while section 41 of Act No. 15 of the Third Extra Session of 1934 was in full force and effect, and before the Governor issued his proclamation to reduce the tax, the Legislature was forbidden by section 13 of article 4 of the Constitution to release or extinguish, or to authorize a release or extinguishment of, the obligation or liability of the manufacturers or refiners who were then liable for the tax. *Page 320